DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: object for calibration in claims 1-10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 2 and 12 limit the light source to be illumination light and the sun respectively.  The light source is not part of the claimed apparatus.  Therefore, limiting the light source fails to further limit the claimed apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rees (United States Patent Application Publication 2019/0253592).
Regarding claim 1, Rees discloses an image-capturing apparatus comprising: a camera (figure 1 exhibits a camera comprising lens 30 and image sensor 16 as disclosed at paragraph 43); a lighting section that includes a light entrance that at least a portion of external light enters (figure 1 exhibits a light entrance 42 as disclosed at paragraph 46), and an object for calibration that is irradiated with the external light entering the light entrance (figure 1 exhibits reflective object 44 which is used for white balance calibration as disclosed at paragraph 46); a sensor section that detects a state of the object for calibration irradiated with the external light (figure 2 exhibits sensor section 55 which detects the state of external light from reflecting element 44 as disclosed at paragraphs 49-51); and an image-shooting controller that controls the camera according to a result of the detection performed by the sensor section (figure 1 exhibits processor 18 which controls the camera white balance based on the result of the detection as disclosed at paragraph 51).
Regarding claim 2, Rees discloses everything claimed as applied above (see claim 1), in addition, Rees discloses wherein the external light includes illumination light that is emitted from a light source that illuminates an image-shooting range of the camera (the light source is not part of the apparatus, therefore this limitation does not further limit the structure of the claimed apparatus, furthermore, Rees teaches in paragraph 51 teaches that the light is from a light source which illuminates the scene).
Regarding claim 8, Rees discloses everything claimed as applied above (see claim 1), in addition, Rees discloses wherein the image-shooting controller controls at least one of a white balance or an ISO speed of an image shot using the camera (figure 1 exhibits processor 18 which controls the camera white balance based on the result of the detection as disclosed at paragraph 51).
Regarding claim 9, Rees discloses everything claimed as applied above (see claim 1), in addition, Rees discloses a casing that includes an upper portion and a lower portion, wherein the light entrance is provided to the upper portion of the casing (figure 1 exhibits body 12 wherein the light entrance 42 is located at the upper portion of the casing).
Regarding claim 10, Rees discloses everything claimed as applied above (see claim 9), in addition, Rees discloses wherein the casing includes a lateral portion (figure 1 exhibits wherein the casing has two lateral side portion), and the camera is provided to the lower portion or the lateral portion (figure 1 exhibits wherein the camera including lens 30 is provided in the lower portion).
Regarding claim 12, Rees discloses everything claimed as applied above (see claim 1), in addition, Rees discloses wherein the external light includes sunlight (the light source is not part of the apparatus, therefore this limitation does not further limit the structure of the claimed apparatus, furthermore, Rees teaches in paragraph 24 that the light source comprises the sun).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rees in view of Furata (Untied States Patent Application Publication 2014/0056601).
Regarding claim 11, Rees discloses everything claimed as applied above (see claim 1), however, Rees fails to disclose wherein the object for calibration includes a white plate.
Rees discloses using a mirror as a reflective object for calibration.  Furata discloses using a white plate as a reflective object before calibration (figure 3 exhibits white plate 230 which is used for color calibration as disclosed at paragraph 40).  Because both Rees and Furata teach systems for color calibration it would have been obvious to a person having ordinary skill in the art to substitute the white plate taught by Furata for the mirror disclosed by Rees as the object for calibration to achieve the predictable result of obtaining a light sample for color calibration.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to because the prior art of record fails to teach or suggest a change section that is capable of changing an image-shooting direction of the camera, wherein according to the image-shooting direction changed by the change section, the sensor section variably sets, with respect to the object for calibration, a detection region that is a detection target, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Rees teaches the apparatus of claim 1 and pan, tilt and zoom units for changing an image shooting direction are common in the art.  However, the prior art fails to teach or suggest “a change section that is capable of changing an image-shooting direction of the camera, wherein according to the image-shooting direction changed by the change section, the sensor section variably sets, with respect to the object for calibration, a detection region that is a detection target” as currently claimed.
Claims 4-6 are objected to based on their dependence on claim 3.
Claim 7 is objected to because the prior art of record fails to teach or suggest wherein the sensor section includes a camera for detection that performs image-shooting on the object for calibration, and the image-shooting controller controls the camera using an image signal generated by the camera for detection, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Rees discloses the apparatus of claim 1, however, Rees relies on a portion of the sensor of the camera for detecting a state of the object.  Due to the configuration of Rees it would not have been obvious to a person having ordinary skill in the art to provide a second camera in place of the portion of the sensor of the camera taught by Rees.  In view of the foregoing, the prior art of record fails to teach or suggest “wherein the sensor section includes a camera for detection that performs image-shooting on the object for calibration, and the image-shooting controller controls the camera using an image signal generated by the camera for detection” as required by claim 7.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Butterworth (United States Patent Application Publication 2004/0066463) teaches an imaging apparatus which a sensor for calibrating color.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696